VENTERS, J.,
Concurring:
I am compelled to add this separate, concurring opinion because neither the majority opinion nor the dissent of Justice Cunningham succinctly or plainly de*447scribes the conduct that, in my view, most clearly warrants the condemnation of this Court, especially since that conduct remains unmitigated by any redemptive expression of remorse or regret. When two accused drug trafficking offenders in Judge Alred’s court were permitted by the judge to pay a total of a half million dollars ($500,000.00) in exchange for the judge’s order dismissing the charges,106 one of three things occurred:
• two innoeent defendants paid a king’s ransom in order to buy an acquittal; or,
• two guilty defendants were allowed to buy their way out of the justice system for a very large “slush fund” controlled by the judge; or,
• one defendant was innocent and the other guilty, resulting in a combination of the aforementioned' evils.
Justice Cunningham is clearly correct when he says that Judge Aired “simply has not learned how to conduct himself as a judge.” Our responsibility in a judicial discipline case is not to punish the offending judge, and the result of this case is not for the purpose of punishing Judge Aired. Our duty is to assure the people of Kentucky that judges will “conduct themselves as judges.” Judge Aired has offered no sign of contrition, remorse, or regret for the worst of the charges against him. He shows no sign that he recognizes that he has failed to conduct himself as a judge. He therefore gives us no assurance that his future conduct would differ in any significant way from his past conduct. Had he convincingly done so, I could have supported a lesser sanction. The judge is entitled to hold his own views on whether his conduct was proper. But as he is bound by his views, I am bound by mine. And, I am further charged as a member of this Court with the responsibility of enforcing the established rules of appropriate judicial conduct. Given the number of incidents and the serious nature of the improper conduct, coupled with the absence of any indication of an attitude receptive to reform, the only responsible course open to this Court is the sanction imposed by the majority opinion.
ABRAMSON, J., joins.

. To be more specific, five felony charges were dismissed against the accused offenders, both of whom were doctors, in exchange for their pleas of guilty to one misdemeanor offense, which the judge was assured would result in the suspension of the offenders’ privileges to prescribe medications.